PER CURIAM:
I
El 1ro de agosto de 1994, Ángel Maymí Martínez adqui-rió una estación de gasolina en una propiedad sita en la Carretera Estatal PR-132, Km. 25.2, Barrio Canas, Municipio de Ponce. El 10 de febrero de 1995, Maymí Martínez solicitó a la Oficina de Permisos del Municipio de Ponce que le expidiera un permiso de uso a su nombre para poder continuar con la operación del colmado-cafetería con venta de bebidas alcohólicas selladas.
El 7 de marzo de 1995, la Oficina de Permisos le expidió un permiso de uso a su nombre autorizándole operación de la estación de gasolina y minicolmado, pero sin venta de bebidas alcohólicas. Al día siguiente Maymí Martínez pre-sentó reconsideración para que dicho permiso incluyera la venta de bebidas alcohólicas.
El 18 de abril, la Oficina de Permisos se reafirmó en su decisión de no permitirlo, toda vez que “la venta de bebidas alcohólicas no cumple con una No Conformidad Legal se-gún lo dispone el Título I, Capítulo 2.00, Sección 2.02 del Reglamento de Ordenación del Municipio Autónomo de Ponce”. (Enfasis suplido.) Petición de certiorari, Apéndice, pág. 072. En dicha resolución, le advirtió a Maymí Martí-nez su derecho a apelar decisión directamente ante la Junta de Apelaciones sobre Construcciones y Lotificacio-nes, dentro del término de treinta (30) días contados a par-tir de la fecha del depósito en el correo de la notificación.
El 4 de mayo Maymí Martínez presentó escrito de ape-lación ante la Junta de Apelaciones. En esencia adujo que procedía la concesión del permiso de uso solicitado a su nombre, puesto que el anterior dueño de la gasolinera es-taba autorizado a vender bebidas alcohólicas selladas en el *693referido local cuyo permiso databa de más de diez (10) años.
Tras varios trámites procesales, el 16 de octubre de 1996, la Junta de Apelaciones autorizó el cambio de nom-bre en el Permiso de Uso de Colmado-Cafetería. (Caso Núm. 90-63-D-D90-PPD.) Concluyó que procedía la conce-sión de un permiso de uso por parte del Municipio en el que se reconociera la condición de no conformidad legal exis-tente en la propiedad donde ubica la gasolinera, toda vez que el permiso del anterior dueño de la gasolinera conce-dido por la Administración de Reglamentos y Permisos (AR.Pe.), era demostrativo de tal condición.
Oportunamente, el Municipio de Ponce presentó moción de reconsideración, la cual, tras ser acogida y previa vista, fue declarada sin lugar por la Junta de Apelaciones por resolución emitida y notificada el 4 de febrero de 1997.
Inconforme, el 6 de marzo el Municipio de Ponce pre-sentó recurso de revisión administrativa ante el Tribunal de Circuito de Apelaciones. Tras varios trámites procesales —entre los cuales figuran la aceptación de la intervención de la Junta de Apelaciones y la celebración de una vista oral— el foro apelativo solicitó a las partes que se expresa-ran en torno a su jurisdicción para entender en el recurso. En sus respectivas comparecencias, éstas sostuvieron que al Tribunal de Circuito le correspondía revisar las determi-naciones de la Junta de Apelaciones con relación a decisio-nes emitidas por la Oficina de Permisos del Municipio de Ponce relacionadas con las competencias delegadas me-diante el Convenio de Transferencias otorgado por el Mu-nicipio y la Junta de Planificación y A.R.Pe.
Así las cosas, el 28 de mayo de 1999 —archivada y no-tificada el 17 de junio — , el Tribunal de Circuito de Apela-ciones (Hons. Negrón Soto, Segarra Olivero y Aponte Jimé-nez, Jueces), desestimó por falta de jurisdicción. Al así resolver, determinó que de conformidad con lo resuelto por este Tribunal en el caso de Ponce Vista Mar Dev., Inc. v. *694Mun. de Ponce, 148 D.P.R. 33 (1999), la facultad de revisar decisiones emitidas por la Oficina de Permisos del Munici-pio de Ponce, en los asuntos que le fueron transferidos por virtud del Convenio de Transferencias, le correspondía directamente a ese foro judicial apelativo, no a la Junta de Apelaciones. Basado en ello, concluyó que estaba imposibi-litado de revisar una resolución de un organismo que care-cía de jurisdicción para emitirla. De otra parte, dictaminó que debido a que la Oficina de Permisos le notificó inco-rrectamente a Maymí Martínez que tenía derecho a apelar ante la Junta de Apelaciones, el término para solicitar re-visión judicial no comenzaría a decursar hasta tanto dicha Oficina de Permisos le notificara correctamente lo relativo al foro competente para instar la revisión judicial.
Contra esta resolución acudió ante nos la Junta de Ape-laciones el 7 de julio de 1999.(1) Revisamos.
II
De entrada, una cuestión procesal. Con posterioridad a la radicación del presente recurso, el Municipio nos in-*695formó que el 6 de julio de 1999, la Junta de Apelaciones había presentado una reconsideración ante el Tribunal de Circuito, en la que levantó los mismos planteamientos con-tenidos en el certiorari que nos ocupa. Resolvemos que dicha moción de reconsideración no incidió sobre nuestra ju-risdicción para entender en este recurso. Nos explicamos.
La Regla 47 de Procedimiento Civil, según enmendada por la Ley Núm. 249 de 25 de diciembre de 1995 (32 L.P.R.A. Ap. III), dispone en lo pertinente que “[l]a parte adversamente afectada por una resolución final o sentencia del Tribunal de Circuito de Apelaciones podrá, dentro del término improrrogable de quince (15) días desde la fecha del archivo en los autos de una copia de la notificación de la resolución o sentencia, presentar una moción de reconsideración. El término para apelar o recurrir al Tribunal Supremo comenzará a contarse de nuevo a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Circuito de Apelaciones resolviendo definitivamente la moción de reconsideración”. (Énfasis suplido.) Similar disposición se encuentra recogida en la Regla 84 del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXII-A, en vigor desde el 1ro de mayo de 1996.
En este recurso, el Tribunal de Circuito emitió resolución el 28 de mayo de 1999, cuyo archivo en autos y copia de notificación se efectuó el 17 de junio. Conforme las disposiciones citadas, el Municipio contaba con un término improrrogable de quince (15) días para pedir reconsideración, el cual venció el viernes, 2 de julio de 1999; sin embargo, lo presentó el martes, 6 de julio. A la luz de lo ex-puesto, forzoso nos resulta concluir que la moción de reconsideración instada por el Municipio fue presentada tardíamente y, en consecuencias, la misma no surtió efecto interruptor alguno sobre el plazo para acudir ante nos. El Tribunal de Circuito carecía de jurisdicción para considerarla, por lo que procedía denegarla de plano por falta de *696jurisdicción. Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997).
Aclarado que el término jurisdiccional de treinta (30) días para acudir en revisión ante este Tribunal venció el sábado, 17 de julio y, por consiguiente, se extendió hasta el próximo día laborable, martes, 20 de julio de 1999 —Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III— conclui-mos que este recurso fue interpuesto oportunamente el 7 de julio, y poseemos jurisdicción para atenderlo.
III
En los méritos, notamos que a través de sus múltiples señalamientos de error, en síntesis, la interventora-peticio-naria Junta de Apelaciones argumenta que incidió el Tribunal de Circuito al desestimar por falta de jurisdicción el recurso de revisión incoado por el Municipio de Ponce contra una determinación suya en atención a una apelación de una decisión de la Oficina de Permisos Municipales. Como argumento principal sostiene que las competencias delega-das por A.R.Pe. a través del Convenio de Transferencias, contemplan la jurisdicción apelativa de la Junta de Apela-ciones sobre Construcciones y Lotificaciones para revisar las decisiones de la Oficina de Personal Municipal relati-vas a permisos de uso. Fundamenta su contención en el Art. 13.016 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4614), y el Art. 31 de la Ley Orgánica de la Administración de Reglamentos y Permisos, 23 L.P.R.A. sec. 72c. Afirma, que interpretar lo contrario, implicaría que la Ley de Mu-nicipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 y el Convenio de Transferencias privaron de jurisdicción apelativa a una agencia central que no parti-cipó en convenio alguno, y vía jurisprudencial se le está eliminando del esquema de planificación vigente. No tiene razón.
*697En el presente caso, el Gobierno Municipal Autónomo de Ponce a través de la Oficina de Permisos Municipales actuó a base de poderes y facultades que correspondían a A.R.Pe., los cuales provienen de la Ley Orgánica de dicha agencia. Tales facultades le fueron transferidas a través del “Convenio de Transferencia de Competencias de la Junta de Planificación y la Administración de Reglamentos y Permisos por el Gobierno Central del Estado Libre Asociado de Puerto Rico al Municipio de Ponce”. Petición de certiorari, pág. 081. Dicho convenio, otorgado al amparo de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.) incluyó específicamente, entre las competencias delegadas, “las facultades de recibir, evaluar y decidir sobre peticiones de autorizaciones, permisos o enmiendas” de la Junta de Planificación y A.R.Pe., referentes a la ordenación territorial. (Énfasis suplido.) Petición de certiorari, pág. 087. Concedió al Municipio de Ponce toda la jerarquía definida en el Art. 13.012 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4610), que en lo pertinente, contienen la mayor parte de las facultades que correspondían a A.R.Pe. al amparo de su Ley Orgánica, claro está, en lo que respecta a su demarcación territorial. Consecuentemente y, en virtud del Art. 13.013 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4611), el Municipio creó una oficina para tramitar las autorizaciones y permisos según las facultades conferídales.
El Art. 13.012 antes citado, específicamente, establece que la transferencia “autorizada se ejercerá conforme a las normas y procedimientos establecidos en la legislación, reglamentación y política pública aplicable a la facultad transferida, incluyendo las sees. 2101 et seq. del Título 3, conocidas como ‘Ley de Procedimiento Administrativo *698Uniforme del Estado Libre Asociado de Puerto Rico’ 21 L.P.R.A. sec. 4610. No obstante,, en cuanto a la revisión de las decisiones del Municipio el Art. 13.016 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4614), específica-mente señala que los trámites, términos y condiciones para las solicitudes de reconsideración, apelación o revisión judicial de las decisiones del Municipio serán las aplicables a las decisiones de A.R.Pe. y la Junta de Planificación, si la competencia de que se trate fue conferida por dichas agen-cias al Municipio. 21 L.P.R.A. see. 4614. Estas acciones dentro del marco legal del estatuto aplicable, se harán de acuerdo a las disposiciones de la Ley de Procedimiento Ad-ministrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq.
Sabido es que la Junta de Apelaciones es un organismo administrativo de carácter cuasi judicial creado al amparo de la Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 72b). Cuenta con jurisdicción apelativa delimitada a revisar actuaciones o determinaciones de A.R.Pe. relacionadas con permisos de construcción, uso y lotificaciones simples, entre otros. Arts. 30 y 31 de la Ley Orgánica de la Administración de Reglamentos y Permisos, 23 L.P.R.A. sees. 72b y 72c. Para ello, la Ley Orgánica de la Administración de Reglamentos y Permisos establece una apelación interagencial ante la Junta de Apelaciones, previo el trámite de revisión judicial. Junta de Planificación v. J.A.C.L., 109 D.P.R. 210 (1979).
De la legislación citada podemos colegir que bajo las competencias delegadas en el Convenio de Transferencias no se delegaron las facultades de revisión apelativa de la Junta de Apelaciones sobre Construcciones y Lotificaciones. Esto se desprende del Art. 13.016 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra, y de la razonable inferencia que para conceder jurisdicción y autoridad se tiene que *699contar con el poder transferido. Ciertamente, si la Junta de Apelaciones no fue parte del convenio de Transferencias, A.R.Pe. no tiene poder para delegar y sustituir sus facul-tades apelativas. Más bien, la clara mención de la cesión de los términos, trámites y condiciones para las solicitudes de reconsideración, apelación o revisión judicial aplicables a las decisiones de A.R.Pe., presupone que el mecanismo de revisión de las decisiones ahora tomadas por el Municipio, sigue siendo el que aplicaba cuando era A.R.Pe. a quien correspondía tomar tales determinaciones. 23 L.P.R.A. see. 72c.
Cónsono con lo anterior, adviértase que el Municipio al crear la Oficina de Permisos vía Ordenanza Municipal Núm. 71 de 19 de noviembre de 1992, adoptó el Reglamento de Procedimientos Adjudicativos, Reglamento Núm. 3915, Administración de Reglamentos y Permisos, 10 de mayo de 1989.(2) Dicho reglamento, en su Sec. 21-01 reconoce la jurisdicción apelativa de la Junta de Apelaciones sobre Construcciones y Lotificaciones en casos como el de autos.
El Tribunal de Circuito fundamentó su decisión en el caso Ponce Vista Mar Dev., Inc. v. Gobierno Mun. de Ponce, supra. No obstante, dicho caso es distinguible del de autos toda vez que allí estaba envuelta la autorización de un desarrollo preliminar de un proyecto turístico-residenciál, materia que no forma parte de la jurisdicción apelativa de la Junta de Apelaciones, y cuya revisión, tanto antes como después de suscrito el convenio de transferencias, se da directamente ante el Tribunal de Circuito.
En definitiva, no formando parte de la Junta de Apelaciones del Convenio de Transferencias, ni estando contemplada la delegación de sus poderes en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto *700Rico de 1991, es claro que el caso de autos es uno cuya jurisdicción apelativa administrativa corresponde a la Junta de Apelaciones conforme a las competencias delega-das por A.R.Pe. al Municipio de Ponce. Claro está, la reso-lución que en su día emita dicho organismo administrativo podría ser revisada, vía recurso de revisión administrativa, por el Tribunal de Circuito de Apelaciones. Art. 4.002(g) de la Ley de la Judicatura de Puerto Rico de 1994, según en-mendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. sec. 22k(g)), y See. 4.2 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. see. 2172.
Incidió el Tribunal de Circuito de Apelaciones al deses-timar por falta de jurisdicción el recurso de revisión in-coado por el Municipio de Ponce en el presente caso, contra la determinación de la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones emitida en atención a una deci-sión de la Oficina de Permisos Municipales concediendo un permiso de uso.
Por los fundamentos antes expuestos, se dictará la co-rrespondiente sentencia revocatoria.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Presidente Señor Andréu García no intervino. El Juez Asociado Señor Her-nández Denton se inhibió.

 Discute los siguientes señalamientos de error:
“PRIMERIO]
“Erró el Honorable Tribunal de Circuito de Apelaciones al desestimar por falta de jurisdicción una Revisión Administrativa incoada por el Municipio Autónomo de Ponce producto de una determinación en apelación administrativa de la Junta de Apelaciones Sobre Construcciones y Lotificaciones.
“SEGUNDO
“Erró el Honorable Tribunal de Circuito de Apelaciones al considerar incorrec-tas las advertencias del Municipio Autónomo de Ponce indicando que corresponde en el caso particular acudir en apelación ante la Junta de Apelaciones sobre Construc-ciones y Lotificaciones.
“TERCER[O] ...:
“Erró el Honorable Tribunal de Circuito de Apelaciones al concluir que los tér-minos de la determinación no decursaron y corresponde notificar nuevamente con un apercibimiento correcto el recurso de revisión correspondiente.
“CUARTO
“Erró el Honorable Tribunal de Circuito de Apelaciones, luego de entender en los méritos del recurso, privar de jurisdicción a la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones en casos de municipios autónomos y subsilentio crear la posibilidad de entender en el caso de autos mediante otra revisión administrativa. Petición de certiorari, pág. 6.


 Véase copia de la Ordenanza Municipal Núm. 71, de 19 de noviembre de 1992, págs. 105-108.